Exhibit 10(ab) INVACARE CORPORATION BOARD OF DIRECTORS COMPENSATION Retainer Fee $35,000 Regular Meeting Fees $2,000 Committee Meeting Fees Member - $1,500 Chair - $2,000 Audit Chair - $5,000 Telephonic Meetings 50% for interim conference calls that are conducted between scheduled meetings Stock Components Option grant of 4,000 shares For new directors - option grant to purchase $150,000 in shares based on market price on date elected Non-Employee Director Elective Stock Option Program Non-employee directors may elect to defer all or a portion of their director fees into discounted stock options.
